DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed an RCE and a Reply on 13 October 2021 that:
Amended claim 1 to add structure (e.g. memory and hardware processor) and remove the nonce terms ending in “unit” which are sufficient to overcome the 112(f) claim interpretation of the pending claims; and
Substantially amended sole independent claim 1 in a manner that overcomes the prior art rejections of record and places the claims into condition for allowance as explained below.
Allowable Subject Matter
Claims 1, 4, 5, 8, 9, 12, 13, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Lee (US 2013/0051677 A1) is the closest prior art and was applied as the main reference in the Final Office Action to reject, inter alia, claim 1.  Lee recognizes a face and upper half body of a vehicle occupant {face recognizer 312 which is also discussed in [0052] and body recognizer 308, Fig. 3, and [0047], [0053]} and includes a redundancy checker 314, Fig. 3, [0032]-[0033], [0040] that combines the body region declarations (recognized X,Y positions) of each of the recognized body regions and face region when their positions (X,Y coordinates) are within a threshold distance of one another such that when the distance is equal to or longer than the 
 Claims 4, 5, 8, 9, 12, 13, and 16 are allowable at least due to their dependency upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486